IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LINDA PULLIN,                               :   No. 88 EAL 2022
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
SCHOOL DISTRICT OF PHILADELPHIA             :
(WORKERS' COMPENSATION APPEAL               :
BOARD),                                     :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of June, 2022, the Petition for Allowance of Appeal is

DENIED.

     The Petition to Consolidate is hereby DENIED.